           Case 1:20-cr-00196-NONE-SKO Document 17 Filed 01/13/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00196-NONE-SKO
11
                                   Plaintiff,             STIPULATION REGARDING EXCLUDABLE
12                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                            FINDINGS AND ORDER
13
     SHAWN DARNYEL MATTHEWS,                              DATE: January 20, 2021
14                                                        TIME: 2:00 p.m.
                                  Defendant.              COURT: Hon. Erica P. Grosjean
15

16
            This case is set for a status conference on January 20, 2021. On May 13, 2020, this Court issued
17
     General Order 618, which suspends all jury trials in the Eastern District of California until further
18
     notice, and allows district judges to continue all criminal matters. This and previous General Orders
19
     were entered to address public health concerns related to COVID-19.
20
            Although the General Orders address the district-wide health concern, the Supreme Court has
21
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
22
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
23
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
24
     exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
25
     509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
26
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
27
     or in writing”).
28
            Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00196-NONE-SKO Document 17 Filed 01/13/21 Page 2 of 5


 1 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 2 justice continuances are excludable only if “the judge granted such continuance on the basis of his

 3 findings that the ends of justice served by taking such action outweigh the best interest of the public and

 4 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

 5 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

 6 the ends of justice served by the granting of such continuance outweigh the best interests of the public

 7 and the defendant in a speedy trial.” Id.

 8          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

20 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
21 pretrial continuance must be “specifically limited in time”).

22                                                 STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

24 through defendant’s counsel of record, hereby stipulate as follows:

25          1.      By previous order, this matter was set for status on January 20, 2021.

26          2.      By this stipulation, defendant now moves to continue the status conference until February

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00196-NONE-SKO Document 17 Filed 01/13/21 Page 3 of 5


 1 17, 2021, and to exclude time between January 20, 2021, and February 17, 2021, under 18 U.S.C. §

 2 3161(h)(7)(A).

 3          3.      The parties agree and stipulate, and request that the Court find the following:

 4                  a)     The government has represented that the discovery associated with this case

 5          includes investigative reports and related documents in electronic form, videos, photographs, and

 6          digital evidence. All of this discovery has been either produced directly to counsel and/or made

 7          available for inspection and copying.

 8                  b)     Counsel for defendant desires additional time to review discovery, consult with

 9          her client, and discuss potential resolutions with her client.

10                  c)     Counsel for defendant believes that failure to grant the above-requested

11          continuance would deny her the reasonable time necessary for effective preparation, taking into

12          account the exercise of due diligence.

13                  d)     The government does not object to the continuance.

14                  e)     Based on the above-stated findings, the ends of justice served by continuing the

15          case as requested outweigh the interest of the public and the defendant in a trial within the

16          original date prescribed by the Speedy Trial Act.

17                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

18          et seq., within which trial must commence, the time period of January 20, 2021 to February 17,

19          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

20          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

21          of the Court’s finding that the ends of justice served by taking such action outweigh the best

22          interest of the public and the defendant in a speedy trial.

23          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

24 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

25 must commence.

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:20-cr-00196-NONE-SKO Document 17 Filed 01/13/21 Page 4 of 5


 1        IT IS SO STIPULATED.

 2

 3
     Dated: January 12, 2021                     MCGREGOR W. SCOTT
 4                                               United States Attorney
 5
                                                 /s/ ANTONIO J. PATACA
 6                                               ANTONIO J. PATACA
                                                 Assistant United States Attorney
 7

 8
     Dated: January 12, 2021                     /s/ JAYA C. GUPTA
 9                                               JAYA C. GUPTA
10                                               Counsel for Defendant
                                                 SHAWN DARNYEL
11                                               MATTHEWS

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME   4
30   PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00196-NONE-SKO Document 17 Filed 01/13/21 Page 5 of 5


 1                                                   ORDER

 2          IT IS ORDERED that the hearing set for January 20, 2021, at 2 pm is continued until

 3 February 17, 2021, for a status conference.

 4          IT IS FURTHER ORDERED THAT the period of time from January 20, 2021, through

 5 February 17, 2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv)

 6 because it results from a continuance granted by the Court at defendants’ request on the basis of

 7 the Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 8 public and the defendant in a speedy trial.

 9
     IT IS SO ORDERED.
10

11      Dated:    January 12, 2021                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
